ON REHEARING.
1. Where an injunction is sued out to arrest the execution of a judgment which is in part, a monied judgment, the statutory damages are properly allowed upon dissolution of the writ.
2. Where the dissolution of the writ is brought about on a motion to dissolve, damages by way of attorney’s fees may be awarded. Former opinion and decree adhered to.—
MOORE, J.
A rehearing was granted in this cause on the question of damages only.
'During the argument on rehearing the admission was made at the bar of this Court by appellant’s counsel that the Judgment which is described in the petition simply as a “Judgment rendered on June 8th, 1904, and signed on June 14th, 1904,” the execution of which was enjoined by appellant, is in part, a monied judgment.
In this event the statutory damages were properly allowed.
So also were the attorney’s fees properly allowed, foras-much as it appears that the injunction was dissolved on motion and not as the result of the trial of the cause on the merits.
Where exclusive and distinct services are rendered in dismissing the writ the allowance of attorney’s fees as damages is warranted. 36 A. 344; 37 A. 182; 41 A. 412-111 La. 59.
It is therefore ordered, adjudged and decreed that our form*275er opinion and decree be and the same is hereby reinstated and declared to remain in full force .and effect.
May 14, 1906.
Writ refused by Supreme Court, June 25, 1906.